DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

35 USC 112 Rejections:
The amendments filed 01/05/2021 have overcome the 35 USC 112 rejections.

Response to Arguments
Applicant's arguments filed 01/05/2021 have been fully considered but they are not persuasive.
35 USC 102
Examiner has considered Applicant’s arguments.
In claim 1, Applicant argues that Hoshino does not disclose:
transmitting to the server an identification message to receive identifiers of the plurality entities, which are added to the identification message by the plurality of entities, and
receiving from the server of an acknowledgement message comprising identifiers from among the identifiers included in the identification message.
Examiner disagrees.
Hoshino discloses:
transmitting to the server an identification message to receive identifiers of the plurality entities, which are added to the identification message by the plurality of 
receiving from the server of an acknowledgement message comprising identifiers from among the identifiers included in the identification message (Figs. 27, 28; paragraph 148 “acknowledgement (ACK) message M13 …”).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 6 – 8, 10 – 13, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hoshino (U.S. Pat. Pub. No. 2006/0095768).

1.1	Regarding claim 1, Hoshino discloses an activation method for activating at least one processing entity from among a plurality of entities situated on a path of data of a client) and the server being attached to a communication network (Fig. 5), wherein the method comprises the following acts implemented in said terminal:
transmitting to the server an identification message to receive identifiers of the plurality entities, which are added to the identification message by the plurality of entities (Figs. 4, 11, 20; Abstract “connection request message”; paragraphs 139, 143, 144),
receiving from the server of an acknowledgement message comprising identifiers from among the identifiers included in the identification message (Figs. 27, 28; paragraph 148 “acknowledgement (ACK) message M13 …”),
selecting at least one identifier from among the identifiers received from the server (Figs. 19, 18; paragraph 141 “select one of these transform IDs and notify the client of the selected transform ID by a connection response message …”; paragraph 146),
transmitting to the server a message relating to the activation of at the least one processing entity from among the plurality of entities, which corresponds to the at least one selected identifier (Figs. 19, 18; paragraph 142 “the SIP proxy PRa performs TLS negotiation (S8) with the SIP proxy PRb in a domain, to which the destination server SV1b belongs, to get mutual authentication and to set parameters for encrypted communication …”; paragraph 141; paragraph 241 “if the client CL1a activates, …”). 1.2	Per claim 2, Hoshino teaches the activation method, as claimed in claim 1, in 
1.5	Regarding claim 7, the rejection of claim 1 under 35 USC 102 applies (claim 1 based on client side (terminal); claim 7 based on the server side).

1.6	Per claim 8, Hoshino teaches the acknowledgement method, as claimed in claim 7, further comprising selecting the identifiers of entities of the plurality of entities that are approved by the services provider from among the identifiers received in the identification message (Figs. 18, 19; paragraphs 141, 146).

.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Allowable Subject Matter
Claims 3, 5, and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


M-F, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on M-F, 8am-5pm.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KENNETH R COULTER/Primary Examiner, Art Unit 2445                                                                                                                                                                                                        
/KRC/